Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 77-79 have been amended. Claims 80 and 81 have been canceled. Applicant’s amendments to the claims and filing of the terminal disclaimers for U.S. Patent No. 10,676,533 received on 10/14/2021 and co-pending Application No. 17/238,522 received on 11/10/2021 have been acknowledged and renders moot rejections under 35 U.S.C. 112(a) and non-statutory double patenting for U.S. Patent No. 10,676,533 and co-pending Application No. 17/238,522 previously set forth in the Non-Final Office Action mailed 07/16/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alla Brukman on 11/10/2021. 

The application has been amended as follows: 
In the claims: 

Reasons for Allowance
Claims 1, 4, 22-29, 33, 35-38, 51, 61-64, 66-67, 69-74, 77-79, and 86-87 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has claimed a recombinant polypeptide comprising a CD123-binding domain, a recombinant polypeptide comprising CD123 and CD3 binding domains, pharmaceutical compositions comprising the recombinant polypeptides, nucleic acids encoding the polypeptides, and methods for treating cancer in a subject. Bispecific antibodies comprising CD123 and CD3 binding domains are known in the prior art (see, for example, U.S. Patent No. 9,856,327). However, the bispecific CD123 X CD3 antibodies amino acid sequences of the instant claims do not appear to be obvious variants of those disclosed in the prior art. The independent claim recites that the claimed antibodies comprise six fully defined complementarity determining regions (CDRs) identified by non-degenerate SEQ ID numbers. As evidenced by Janeway et al., artisans would know that all six CDRs confer antigen binding functions. Using these sequences artisans would be able to make a wide variety of antibody structures, such as humanized and chimeric antibodies, as well as antigen binding fragments thereof using molecular biology techniques as evidenced by US Patent 6,180,370 and Kipriyanov et al. Therefore, artisans would reasonably be able to make and use the full breadth of applicant’s inventions without undue experimentation. In view of all of the above, the instant claimed inventions have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644